Exhibit TRANSPORTATION SERVICES AGREEMENT BY AND BETWEEN GENESIS FREE STATE PIPELINE, LLC AND DENBURY ONSHORE, LLC Dated: May 30, 2008 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 1.1 Defined Words and Terms 1 ARTICLE II. SCOPE OF TRANSPORTATION SERVICE 3 2.1 Transportation of Carbon Dioxide 3 2.2 Redelivery of Carbon Dioxide 3 2.3 Operation of the Pipeline 3 2.4 Entire Capacity 4 2.5 Anthropogenic Carbon Dioxide 4 2.6 Agreement to Remain Shipper 5 ARTICLE III. TRANSPORTATION FEE 6 3.1 Transportation Fee 6 ARTICLE IV. TERM; RENEWALS; EVENTS OF DEFAULT; REMEDIES 6 4.1 Initial Term 6 4.2 Renewal Terms 6 4.3 Default 6 4.4 Remedies Upon Default 7 4.5 New Transportation Services Agreement 8 ARTICLE V. RECEIPT POINTS, DELIVERY POINTS AND PRESSURES 8 5.1 Receipt Points and Delivery Points 8 5.2 Responsibility 9 5.3 Pressure Criteria 9 ARTICLE VI. QUANTITY 9 6.1 Delivery Rates 9 6.2 Cooperation Regarding Deliveries 9 ARTICLE VII. QUALITY SPECIFICATIONS 10 7.1 Specification 10 7.2 Testing 10 7.3 Disclaimer 10 7.4 Sour Carbon Dioxide 10 ARTICLE VIII. OWNERSHIP AND OPERATION OF THE PIPELINE 11 i 8.1 Facility Ownership 11 8.2 Maintenance and Repair of Pipeline; Improvements to Pipeline 11 8.3 Reimbursement for Carbon Dioxide Losses 12 ARTICLE IX. MEASUREMENT 12 9.1 Measurement Point 12 9.2 Procedure 13 9.3 Atmospheric Pressure 13 9.4 Meter Standards 13 9.5 Temperature 13 9.6 Calibration of Meters 13 9.7 Meter Inaccuracies 13 9.8 Samples 14 ARTICLE X. FORCE MAJEURE 14 10.1 Definition 14 10.2 Limitation on Force Majeure 15 10.3 Strikes and Lockouts 15 ARTICLE XI. NOTICES 15 11.1 Denbury Notices 15 11.2 Genesis SPE Notices 16 11.3 Change of Address 16 11.4 Electronic Notices 16 ARTICLE XII. PAYMENT, AUDIT AND FINANCIAL RESPONSIBILITY 16 12.1 Payment 16 12.2 Auditing 17 12.3 Failure to Pay 17 ARTICLE XIII. WARRANTIES 17 13.1 Denbury Warranty 17 13.2 Genesis SPE Warranty 17 ARTICLE XIV. GENERAL TERMS AND CONDITIONS 18 14.1 Waiver of Breach 18 14.2 Regulatory Bodies 18 14.3 CHOICE OF LAW 18 14.4 Joint Preparation 18 ii 14.5 Assignment 18 14.6 Modification and Entire Agreement 19 14.7 Headings 19 14.8 Damage Limitation 19 14.9 Arbitration 19 14.10 Change in Use 20 14.11 Guaranty 20 14.12 Reserve Reports 20 14.13 Financials 20 ARTICLE XV. DENBURY’S RIGHT OF FIRST REFUSAL 20 15.1 Right of First Refusal 20 ARTICLE XVI. REPRESENTATIONS AND COVENANTS OF GENESIS SPE; SPECIAL REPRESENTATIONS AND COVENANTS OF GENESIS SPE 20 16.2 Special Representations and Covenants of Genesis SPE 22 16.3 Reporting Requirement 24 EXHIBIT “A” Transportation Fee Schedule EXHIBIT “B” Receipt Point Descriptions EXHIBIT “C” Delivery Point Descriptions EXHIBIT “D” Pipeline System EXHIBIT “E” Dispute Resolution Procedures EXHIBIT “F” Form of Memorandum of Agreement EXHIBIT “G” Outstanding Consents iii TRANSPORTATION SERVICES AGREEMENT THIS TRANSPORTATION SERVICES AGREEMENT (this “Agreement”), made and entered into effective as of May 30, 2008 (the “Effective Date”), by and between GENESIS FREE STATE PIPELINE, LLC a Delaware limited liability company (hereinafter referred to as “Genesis SPE”), and DENBURY ONSHORE, LLC, a Delaware limited liability company (hereinafter referred to as “Denbury”). R E C I T A L S: WHEREAS, Genesis SPE owns the Free State Pipeline currently used for the transportation of Carbon Dioxide, which pipeline extends from Receipt Point(s) (as defined in Section 1.1) at the dehydration facilities in Rankin County, Mississippi to multiple Delivery Points (as defined in Section 1.1) in eastern Mississippi; and WHEREAS, Denbury desires to arrange for the transportation of Carbon Dioxide through the Pipeline and Genesis SPE desires to receive from, transport and redeliver to Denbury, Carbon Dioxide, in accordance with the terms and conditions stated in this Agreement. NOW, THEREFORE, for and in consideration of the mutual benefits to be derived, the terms and conditions contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Genesis SPE and Denbury hereby agree with each other as follows: ARTICLE I. DEFINITIONS 1.1Defined Words and Terms. The following capitalized words and terms as used herein shall have the meanings indicated: (a)The term “Anthropogenic Carbon Dioxide” means any Carbon Dioxide that is not sourced from underground natural deposits of Carbon Dioxide or natural deposits of natural gas that contain significant volumes of Carbon Dioxide. (b)The term “Applicable Laws” means and includes any and all laws, ordinances, orders, rules, and regulations of all governmental bodies (state, federal, tribal and municipal) having jurisdiction over the use, occupancy, operation and maintenance of the Pipeline, as such may be amended or modified from time to time. (c)The term “Bankruptcy Event” means, with respect to either party, the entry of a decree or order by a court of competent jurisdiction adjudging the party as bankrupt or insolvent, or approving as properly filed a petition seeking reorganization, arrangement, adjustment or composition of or in respect of the party under the Federal Bankruptcy Code or any other applicable law, or appointing a receiver, liquidator, assignee, trustee, sequestrator (or other similar official) of the party or of any substantial part of its property, or ordering the winding up or liquidation of its affairs, and the continuance of any such decree or order unstayed and in effect for a period of sixty (60) consecutive Days; or the consent by such party to the institution of bankruptcy or insolvency proceedings against it, or the filing by it of a petition or answer or consent seeking reorganization or similar relief under the Federal Bankruptcy Code or any other applicable law, or the consent by it to the filing of any such petition or to the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other similar official) of the party or of any substantial part of its property, or the making by it of an assignment for the benefit of creditors, or the admission by it in writing of its inability to pay its debts generally as they become due and its willingness to be adjudicated a bankrupt. 1 (d)The term “Carbon Dioxide” means a substance primarily composed of molecules containing one atom of carbon and two atoms of oxygen and containing at least 95 percent (dry basis) by volume of such molecules. (e)The term “Contract Year” means a period of three hundred sixty-five (365) consecutive Days beginning on the first Day of the first full Month following the Month in which deliveries commence under this Agreement or on any anniversary thereof; provided, however, that any such year which contains a date of February 29th shall consist of three hundred sixty-six (366) consecutive Days. This definition of Contract Year contemplates the possibility of first deliveries occurring on a Day other than the first Day of a Month. (f)The term “Cubic Foot” means the amount of Carbon Dioxide necessary to fill one cubic foot of space at a base pressure of 15.025 Psia and at a base temperature of 60° Fahrenheit. (g)The term “Daily Maximum Quantity” means the maximum amount of Carbon Dioxide that can be transported through the Pipeline in a Day at an operating pressure equal to the lesser of (i) the designed maximum allowable operating pressure of the Pipeline or (ii) the actual pressures from time to time out of Denbury’s Jackson Dome Field at the Receipt Point(s). (h)The term “Day” means a period beginning at 7:00 a.m. (local time) on a calendar day and ending at 7:00 a.m. (local time) on the next succeeding calendar day.The date of a Day shall be that of its beginning. (i)The term “Delivery Points” has the meaning stated in Section 2.2. (j)The term “Denbury Designee” means a subsidiary of Denbury, a joint venture in which Denbury owns an equity interest or any other third-party, in each case that Denbury designates as entitled to receive Carbon Dioxide at a Delivery Point, or to deliver Carbon Dioxide to Denbury at a Receipt Point. (k)The term “Genesis Holdings” means Genesis Free State Holdings, LLC, a Delaware limited liability company. (l)The term “Genesis MLP” means Genesis Energy, L.P., a Delaware limited partnership. (m)The term “Governmental Body” means any government or governmental or regulatory body thereof, or political subdivision thereof, whether foreign, federal, state, tribal or local, or any agency, instrumentality or authority thereof, or any court or arbitrator (public or private). (n)The term “Knowledge” means, with respect to Genesis SPE, the following individuals: Ross Benavides, Pat Hodgins, Mike Moore, John Millar and Grant Sims, or their respective successors in the same or similar officer positions, all of whom shall be deemed to have knowledge of a particular fact or other matter if such individual is consciously aware of such fact or other matter at the time of determination after due inquiry. 2 (o)The term “MCF” means 1,000 Cubic Feet of Carbon Dioxide. (p)The term “MMCF” means 1,000,000 Cubic Feet of Carbon Dioxide. (q)The term “Material” or “Materially” when used in reference to (i) the amount of Carbon Dioxide that is able to ship through the Pipeline, or (ii) to the Pipeline capacity generally, means greater than 5.0% of the then current Pipeline capacity (which on the Effective Date is 450 MMCF per Day). (r)The term “Month” means a period beginning at 7:00 a.m. (local time) on the first Day of a calendar month and ending at 7:00 a.m. (local time) on the first Day of the next succeeding calendar month. (s)The term “Permitted Encumbrances” means (a) materialmen’s, mechanic’s, repairmen’s, employees’, contractors’ and other similar liens or charges arising in the ordinary course of business, so long as, at any time,no enforcement action with respect to any such lien has progressed to the point where a judgment or decree for foreclosure, or a foreclosure sale, could be entered or conducted with the next ensuing thirty (30) day period; (b) all rights reserved to or vested in any Governmental Body to control or regulate any of the real property interests constituting a part of the Pipeline; and (c) easements, rights of way, restrictions and other similar encumbrances incurred in the ordinary course of business which, in the aggregate, are not substantial in amount and which do not in any case materially detract from the value of the Pipeline as it is currently being used or materially interfere with the ordinary conduct of the Pipeline. (t)The term “Pipeline” means the existing Free State pipeline, which extends from the upstream flange of the motor control valve which is downstream of the Denbury Free State metering facilities at Denbury’s Jackson Dome Field dehydration facilities to the outlet flanges of the motor-operated delivery valves which are downstream of Genesis SPE’s metering facilities at all Delivery Points, which term shall also include a 4.4 mile lateral pipeline to the Delivery Points at the Martinville Field. (u)The term “Pipeline System” has the meaning stated in Section 4.4(c). (v)The term “Pound-Mass” means the mass quantity of Carbon Dioxide equivalent to a pound-mass as defined by the United States National bureau of Standards. (w)The term “Psia” means pounds per square inch absolute. (x)The term “Psig” means pounds per square inch gauge. (y)The term “Receipt Points” has the meaning stated in Section 2.1. 3 (z)The term “Related Agreements” means all Meter Station and Pipeline Lateral Easement and Road Use Agreements (“Easement and Road Agreements”) between Genesis SPE 2 as Grantee and Denbury as Grantor, including those three (3) Easement and Road Agreements dated May 30, 2008, made with respect to the Eucutta Field, the Soso Field, and the Martinville Field, and all Agreements to Provide Electrical Power (“Power Agreements”) between Denbury and Genesis SPE 2, including those two (2) Power Agreements dated May 30, 2008, made with respect to the Eucutta Field and the Soso Field, and any additional Easement and Road Agreements or Power Agreements made between Genesis SPE 2 and Denbury in connection with additional Delivery Points. (aa)The term “Subject Area” means the (a) oil fields currently operated by Denbury in Eastern Mississippi, and (b) other oil fields located within a radius of twenty-five (25) miles of the Pipeline, so long as it is economically reasonable to obtain rights-of-way access from such oil fields to the Pipeline (bb)The term “Transportation Fee” has the meaning stated in Section 3.1. ARTICLE II. SCOPE OF TRANSPORTATION SERVICE 2.1Transportation of Carbon Dioxide. Subject to all of the terms, conditions, and limitations of this Agreement, each Day during the term hereof Denbury shall have the right to tender to Genesis SPE at the Receipt Points set forth in Exhibit B (including future Receipt Points added pursuant to the terms of Section 5.1, the “Receipt Points”) for transportation hereunder any volume of Carbon Dioxide up to the Daily Maximum Quantity.Denbury shall maintain ownership of the Carbon Dioxide while in the Pipeline (the “Inventory”). 2.2Redelivery of Carbon Dioxide. Subject to all of the terms, conditions, and limitations of this Agreement, each Day during the term hereof Genesis SPE shall redeliver to Denbury, at the Delivery Points set forth in Exhibit C (including future Delivery Points added pursuant to terms of Section 5.1, the “Delivery Points”), the volume of Carbon Dioxide delivered by Denbury to Genesis SPE at the Receipt Points on such Day, as such volumes may be adjusted for gains or reductions due to Carbon Dioxide added, lost or unaccounted for in the Pipeline and any other gain, loss or shrinkage factor generally applicable from time to time to the Pipeline.Any losses of Carbon Dioxide from the Pipeline which occur as a result of the gross negligence or willful misconduct of Genesis SPE, shall be accounted for in accordance with Section 8.3 below. 2.3Operation of the Pipeline. Genesis SPE will at all times act as a prudent operator and, at its sole cost and expense, control, operate and maintain, preserve and keep in good repair, working order and condition all improvements, machinery, equipment, pipelines, tanks, metering facilities, fixtures and other personal property and equipment of every kind and nature now or hereafter required in connection with operation of the Pipeline, and promptly make all necessary and proper repairs, renewals, replacements and substitutions, subject to the rights of Denbury set forth in Section 8.1 below.Furthermore, Genesis SPE will promptly notify Denbury of any natural or artificial condition that does or reasonably could be expected to Materially limit or impede the operation of the Pipeline or to Materially decrease the amount of Carbon Dioxide that Denbury is able to ship through the Pipeline. 4 Denbury shall at all times during the Term be permitted to observe, inspect and monitor Genesis SPE’s operation of the Pipeline to ensure Genesis SPE’s compliance with its obligations under this Agreement and its ability to perform transportation services in accordance with all applicable regulatory and industry accepted standards.Genesis SPE shall at all times during the Term be permitted to observe, inspect and monitor Denbury’s operation of the metering facilities at the Jackson Dome Field to ensure Denbury’s compliance with its obligations under this Agreement. 2.4Entire Capacity. (a)Subject to the terms of Sections 2.6(b) and 14.10, in consideration of Denbury’s agreement to pay the Transportation Fee under Section 3.1 during the Initial Term and any Renewal Terms (as such terms are defined under Section 4.2) Denbury shall have the sole and exclusive right to the entire capacity of the Pipeline to transport Carbon Dioxide, or any other substance.Subject to the terms of Sections 2.6(b) and 14.10, no other person, including Genesis SPE itself, shall have the right to transport Carbon Dioxide, or any other substance, through the Pipeline during the Term without Denbury’s consent, which can be given or withheld in its sole discretion. (b)If Denbury’s sole and exclusive right (subject to Sections 2.6(b) and 14.10) to use the entire capacity of the Pipeline to transport Carbon Dioxide, or any other substance (the “Exclusive Right”) under the terms of this Agreement is reasonably believed by Denbury to be threatened due to (a) an application of, or a change in, federal law or regulations or interpretation thereof, applicable to Carbon Dioxide pipelines or their operation or ownership, (b) an application of, or a change in, law or regulations orinterpretation thereof, of any state in which the Pipeline, or any pipeline connected thereto, is located which is similarly applicable, or (c) assertion by a third party of an actual or alleged right to ship Carbon Dioxide on any part of the Pipeline, or any pipeline connected thereto, then on request of Denbury, the parties hereto shall negotiate in good faith to modify and will modify the terms of this Agreement and all documents collateral hereto in order to assure that Denbury will continue to have the Exclusive Right, on terms substantially the same as those contained in Section 2.4(a) hereinabove. (c)Consistent with Denbury’s Exclusive Right provided in Section 2.4(a) above, Genesis SPE agrees to own and operate the Pipeline and conduct its business as a private carrier and not as a common carrier, and that neither will it operate the Pipeline for the purpose of transporting Carbon Dioxide or any other substance to or for the public for compensation, nor will it seek certification as a public utility or public service corporation under Mississippi law or other Applicable Laws. 2.5Anthropogenic Carbon Dioxide.If at any time during the Term Denbury desires to tender Material amounts (determined in reference to the Pipeline capacity generally) of Anthropogenic Carbon Dioxide to Genesis SPE at the Receipt Points (specified on Exhibit B, as revised) for shipping, Denbury shall first notify Genesis SPE of such desire and thereafter the parties shall negotiate in good faith to identify mutually acceptable terms under which such Anthropogenic Carbon Dioxide may be tendered or shipped; providedhowever, in no event shall Denbury be prohibited from transporting Anthropogenic Carbon Dioxide. 5 2.6Agreement to Remain Shipper.During the Initial Term or any Renewal Term(s) of this Agreement: (a)During any period in which Denbury or any of its affiliates is the direct or indirect provider of Carbon Dioxide (including through the ownership of reserves in place or the acquisition, lease or other procurement arrangement relating to natural or anthropogenic Carbon Dioxide) to any of its oil and gas operations located in the Subject Area on which enhanced oil recovery operations using Carbon Dioxide are being conducted, and there is sufficient delivery capacity on the Pipeline, Denbury will (and will cause its affiliates and others it controls, including by operating agreement or otherwise, to) use the Pipeline to transport all of such Carbon Dioxide.To the extent that (i) there is not sufficient delivery capacity on the Pipeline for the volumes of such Carbon Dioxide (such volumes of Carbon Dioxide in excess of such available capacity, the “Excess Volumes”); or (ii) the cost of transporting such Carbon Dioxide on the Pipeline is materially higher than the cost of other transportation alternatives (such volumes of Carbon Dioxide that, if transported on the Pipeline, would result in such materially higher transportation cost to Denbury, the “Uneconomic Volumes”), then Denbury shall be permitted to transport the Excess Volumes and/or the Uneconomic Volumes by means other than the Pipeline. (b)Denbury will deliver to Genesis SPE, as soon as reasonably practicable, advanced written notice of any material changes to its planned use of the Pipeline, and if Denbury reasonably determines in good faith that it no longer intends to transport any amounts of Carbon Dioxide through the Pipeline and provides Genesis SPE with written notification of such intention, which specifies a date following which Denbury will no longer transport Carbon Dioxide through the Pipeline (the “Abandonment Date” and the “Abandonment Notice”), then, notwithstanding anything contained in this Agreement to the contrary, Genesis SPE shall be permitted at any time after both Genesis SPE’s receipt of the Abandonment Notice and the arrival of the Abandonment Date to (i) terminate this Agreement, the Special Representations and Covenants Agreement dated as of the Effective Date (“SRCA”) by and between Denbury, Genesis Holdings and Genesis MLP and the ROFR (as such term is defined in Article XV) by and between Denbury, Genesis Holdings and Genesis SPE without any further obligations, costs or penalties, effective upon written notice of termination to Denbury, (ii) accept Carbon Dioxide or any other substance for transport through the Pipeline from any third party, (iii) make any such alterations or modifications as may be required to the Pipeline to permit the transportation of oil, natural gas or any other substance as determined by Genesis SPE, and (iv) sell or otherwise dispose of the Pipeline (not subject to the ROFR or the restrictions on transfer contained herein). Denbury shall be permitted at any time after both Genesis SPE’s receipt of the Abandonment Notice and the arrival of the Abandonment Date to terminate this Agreement, the SRCA and the ROFR without any further obligations, costs or penalties, effective upon written notice of termination to Genesis SPE. 6 ARTICLE III. TRANSPORTATION FEE 3.1Transportation Fee.
